 



Exhibit 10.2
NON-QUALIFIED STOCK OPTION AGREEMENT
(Revised Effective for Grants Made After February 1, 2007)
     THIS AGREEMENT, entered into as of the Grant Date (as defined in
Section 1), by and between the Participant and Harris Interactive Inc. (the
“Company”);
WITNESSETH THAT:
     WHEREAS, the Company maintains the Harris Interactive Inc. Long-Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Non-Qualified Stock Option Award under
the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth in this Section 1:
          (a) The “Participant” is
                                                             .
          (b) The “Grant Date” is                                         .
          (c) The number of “Covered Shares” shall be
                     shares of Stock.
          (d) The “Initial Exercise Date” is the one-year anniversary of the
Grant Date.
          (e) The “Exercise Price” is $                     per share.
Other terms used in this Agreement are defined in Section 9 and elsewhere in
this Agreement.
     2. Award and Exercise Price. The Participant is hereby granted an option
(the “Option”) to purchase the number of Covered Shares of Stock at the Exercise
Price per share as set forth in Section 1. The Option is not intended to qualify
as an “Incentive Stock Option,” as defined in the Plan and in Section 422(b) of
the Code.
     3. Date of Exercise. The Option shall become exercisable with respect to:
          (a) 1/4th of the Covered Shares as of the Initial Exercise Date; and
          (b) 1/48th of the Covered Shares as of the end of each of the next 36
calendar months thereafter,
provided, however, that to the extent that the Option has not become exercisable
on or before the Participant’s Date of Termination, such Option shall no longer
become exercisable in accordance with the foregoing schedule as of any date
subsequent to the Participant’s Date of Termination except as provided in the
immediately following paragraph. Exercisability under this schedule is
cumulative, and after the Option becomes exercisable under the schedule with
respect to any portion of the Covered Shares, it shall continue to be
exercisable with respect to that portion, and only that portion, of the Covered
Shares until the Expiration Date (described in Section 4 below).
     Notwithstanding the foregoing provisions of this Section 3, the Option
shall become immediately exercisable with respect to all of the Covered Shares
(whether or not previously vested) upon the occurrence of either (i) the
Participant’s Date of Termination by reason of the Participant’s death or
Disability if such Date of Termination is after the Initial Exercise Date, or
(ii) the date of a Change in Control if the Participant’s Date of Termination
does not occur before such Change in Control.

 



--------------------------------------------------------------------------------



 



     4. Expiration. The Option, to the extent not theretofore exercised, shall
not be exercisable on or after the Expiration Date. The “Expiration Date” shall
be earliest to occur of:
          (a) the ten-year anniversary of the Grant Date;
          (b) if the Participant’s Date of Termination occurs by reason of
Disability or death, the one-year anniversary of such Date of Termination;
          (c) if the Participant’s Date of Termination occurs for reasons other
than death or Disability, thirty days after the Date of Termination; and
          (d) the date of any breach by Participant of his or her obligations
under Section 8 of this Agreement.
In the event of the Participant’s death while in the employ of the Company, the
Participant’s executors or administrators (or the person or persons to whom the
Participant’s rights under the Option shall have passed by the Participant’s
will or by the laws of descent and distribution) may exercise, any unexercised
portion of the Option to the extent such exercise is otherwise permitted by this
Agreement.
     Any Option exercised subsequent to the Participant’s Date of Termination as
permitted hereunder shall be exercisable only to the extent vested at the time
of the Participant’s Date of Termination, regardless of the reason for the
termination, and no extension of time beyond the Participant’s Date of
Termination shall permit exercise beyond the date such Option would otherwise
expire if no termination had occurred.
     5. Method of Option Exercise. The Option may be exercised in whole or in
part by filing a written notice with, and which must be received by, the
Secretary of the Company at its corporate headquarters prior to the Expiration
Date. Such notice shall (a) specify the number of shares of Stock which the
Participant elects to purchase; provided, however, that not less than one
hundred (100) shares of Stock may be purchased at any one time unless the number
purchased is the total number of shares available for purchase at that time
under the Option, and (b) be accompanied by payment of the Exercise Price for
such shares of Stock indicated by the Participant’s election. Payment shall be
by cash or by check payable to the Company, or, at the discretion of the
Committee at any time: (a) all or a portion of the Exercise Price may be paid by
the Participant by delivery of shares of Stock acceptable to the Committee
(including, if the Committee so approves, the withholding of shares otherwise
issuable upon exercise of the Option) and having an aggregate Fair Market Value
(valued as of the date of exercise) that is equal to the amount of cash that
would otherwise be required; and (b) the Participant may pay the Exercise Price
by authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise.
     6. Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. At the election of the Participant, and
subject to such rules as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan.
     7. Transferability. The Option is not transferable other than as designated
by the Participant by will or by the laws of descent and distribution, and
during the Participant’s life, may be exercised only by the Participant or the
Participant’s legal guardian or legal representative. However, the Participant,
with the approval of the Committee, may transfer the Option for no consideration
to or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The foregoing right
to transfer Option shall apply to the right to consent to amendments to this
Agreement and, in the discretion of the Committee, shall also apply to the right
to transfer ancillary rights associated with the Option. The term “Immediate
Family” shall mean the Participant’s spouse, parents, children, stepchildren,
adoptive relationships, sisters, brothers and grandchildren (and, for this
purpose, shall also include the Participant).

 



--------------------------------------------------------------------------------



 



     8. Non-Competition; Non-Solicitation.
          (a) Consideration for this Section. Participant acknowledges and
agrees that:
               (i) the benefits afforded by this Agreement are discretionary and
over and above the ordinary employment compensation provided by the Company to
Participant, and in making its decision to offer Participant the benefits
afforded by this Agreement the Company relied upon and was induced by the
covenants made by Participant in this section,
               (ii) in accepting the grant evidenced by this Agreement
Participant is receiving an asset of significant value, which is adequate
consideration for the restrictions imposed by this Agreement,
               (iii) Participant’s position with the Company places Participant
in a position of confidence and trust with the clients and employees of the
Company,
               (iv) the Company’s business is carried on throughout the world
and accordingly, it is reasonable that the restrictive covenants set forth below
are not limited by specific geographic area,
               (v) the course of Participant’s employment with the Company
necessarily requires the disclosure of confidential information and trade
secrets related to the Company’s relationships with clients (such as, without
limitation, pricing information, marketing plans, budgets, designs,
methodologies, products, client preferences and policies, and identity of
appropriate personnel of clients with sufficient authority to influence a shift
in suppliers) as well as other confidential and proprietary information, (such
as databases, methodologies, and technologies),
               (vi) Participant’s employment affords Participant the opportunity
to develop a personal acquaintanceship and relationship with the Company’s
employees and clients, which in some cases may constitute the Company’s primary
or only contact with such employees and clients, and to develop a knowledge of
those client’s and employee’s affairs and requirements,
               (vii) the Company’s relationships with its established clientele
and employees are placed in Participant’s hands in confidence and trust, and
               (viii) it is reasonable and necessary for the protection of the
goodwill and business of the Company that Participant make the covenants
contained in this Agreement.
          (b) Restricted Activity.
               (i) Participant agrees that during the term of Participant’s
employment, Participant shall not, directly or indirectly, as a director,
officer, employee, agent, partner or equity owner of any entity (except as owner
of less than 4.9% of the shares of the publicly traded stock of a corporation
which Participant does not have in fact the power to control or direct), or in
any other manner directly or indirectly engage in any activity or business
competitive in any manner with the activities or business of the Company.
               (ii) For a period of one year after Participant’s Date of
Termination, with respect to any services, products, or business pursuits
competitive with those of the Company, Participant shall not, directly or
indirectly, whether as a director, officer, employee, consultant, agent,
partner, equity owner of any entity (except as owner of less than 4.9% of the
shares of the publicly traded stock of a corporation which Participant does not
have in fact the power to control or direct), participant, proprietor, manager,
operator, independent contractor, representative, advisor, trustee, or
otherwise, solicit or otherwise deal in any way with any of the clients or
customers of the Company:
          (A) with whom Participant in the course of employment by the Company
acquired a relationship or had dealings,
          (B) with respect to whom Participant in the course of employment by
the Company was privy to material or proprietary information, or

 



--------------------------------------------------------------------------------



 



          (C) with respect to whom Participant was otherwise involved in the
course of employment by the Company, whether in a supervisory, managerial,
consultative, policy-making, or other capacity involving other Company employees
who had direct dealings with such clients and customers.
Such clients and customers include any client or customer to whom the Company
sold services or products in the two years prior to the Date of Termination, any
prospective client or customer of the Company for whom a proposal was prepared
or to whom any other marketing presentation was made within the year prior to
the Date of Termination, or any prospective client or customer for whom pursuit
was actively planned by the Company within the year prior to the Date of
Termination and in respect of whom the Company has not determined to cease such
pursuit.
               (iii) For a period of one year after the Date of Termination,
Participant shall not (including without limitation on behalf of, for the
benefit of, or in conjunction with or as part of, any other person or entity)
directly or indirectly:
          (A) solicit, assist, discuss with or advise, influence, induce or
otherwise encourage in any way, any employee of Company to terminate such
employee’s relationship with Company for any reason, or assist any person or
entity in doing so,
          (B) employ, assist, engage, or otherwise contract or create any
relationship with, any employee or former employee of Company in any business or
venture of any kind or nature, in the case of a former employee unless such
person shall not have been employed by Company for a period of at least one year
and no solicitation prohibited hereby shall have occurred prior to the end of
such one year period, or
          (C) interfere in any manner with the relationship between any employee
and Company.
          (c) Remedies. Participant acknowledges that the Company’s legal
remedies for a breach of this Section 8 shall be inadequate, and that without
limitation of Company’s rights to any other remedy at law or equity available to
it, the Company (i) shall be entitled to obtain injunctive relief to enforce
this provision, and (ii) shall be entitled to cancel any rights under this
Agreement, and (iii) shall be entitled to recover from the Participant any Stock
for which this option has been exercised, or if such Stock has been transferred
or sold, an amount equal to the value thereof. The Company’s rights to enforce
this Agreement shall survive any vesting and/or forfeiture of rights hereunder.
If any part of this Section 8 shall be deemed illegal or unenforceable, this
section shall be deemed modified and then enforced to the greatest extent
legally enforceable.
     9. Definitions. For purposes of this Agreement, the terms listed below
shall be defined as follows:
          (a) Date of Termination. The Participant’s “Date of Termination” shall
be the first day occurring on or after the Grant Date on which the Participant’s
employment with the Company and all Related Companies terminates (irrespective
of the reason for termination and whether such termination is voluntary or
involuntary); provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Participant between the Company and a
Related Company or between two Related Companies; and further provided that the
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Related Company
approved by the Participant’s employer. If, as a result of a sale or other
transaction, the Participant’s employer ceases to be a Related Company (and the
Participant’s employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.
          (b) Disability. Except as otherwise provided by the Committee, the
Participant shall be considered to have a “Disability” during the period in
which the Participant is unable, by reason of a medically determinable physical
or mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician selected by the Committee, is expected
to have a duration of not less than 120 days.
          (c) Retirement. “Retirement,” as defined by the Company’s applicable
retirement plan, or if not formalized under a plan, by the Company’s policies
and procedures.

 



--------------------------------------------------------------------------------



 



          (d) Plan Definitions. Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.
     10. Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person or entity acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business. In
the event of the Participant’s death prior to exercise of this Award, the Award
may be exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by this Agreement. Subject to the terms of the Plan, any
benefits distributable to the Participant under this Agreement that are not paid
at the time of the Participant’s death shall be paid at the time and in the form
determined in accordance with the provisions of this Agreement and the Plan, to
the beneficiary designated by the Participant in writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the designated
beneficiary of the deceased Participant dies before the Participant or before
complete payment of the amounts distributable under this Agreement, the amounts
to be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary. Neither the benefits or obligations under this Agreement may be
transferred or assigned by Participant except as otherwise expressly provided
herein or in the Plan.
     11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
     12. Plan Definitions. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.
     13. Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
     THIS AGREEMENT SHALL NOT BE EFFECTIVE UNLESS A COPY SIGNED BY THE
PARTICIPANT IS DELIVERED TO THE COMPANY WITHIN THIRTY (30) DAYS AFTER THE GRANT
DATE.
     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

                  Participant    
 
                     
 
  Name:        
 
           
 
  Dated:        
 
           
 
                Harris Interactive Inc.
 
           
 
  By:        
 
           
 
  Its:        
 
           

 